DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 6/23/2022. Claims 1-11 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US20160345907) in view of Brankovic et al (US20170039835).
Regarding claim 1, Fung teaches a sensing apparatus (120 and 150 in fig. 1, para. [0032]), and configured to generate information associated with a target person (para. [0030], It is appreciated that the one or more sensor assembly sensors are operable to sense a measurement of data associated with the driver) from outputs of at least one of a piezoelectric sensor (para. [0030], The plurality of sensor assembly sensors can include ultrasonic (e.g., piezoelectric, electrostatic)) and a capacitive sensor (para. [0030], The plurality of sensor assembly sensors can include electric current/potential (e.g., proximity sensors, inductive, capacitive)), said sensing apparatus comprising: 
a processor (104 and 106 in fig. 1) that is configured to:
specify at least one of clothes and a physical feature of the target person from an image obtained by imaging the target person (202 in fig. 2A, para. [0045], [0072], [0074], claim 30, the processor 106 can include camera logic that can evaluate image data output by one or more cameras 150 and can compile the image data to determine and measure changes in the movement of the driver 118 within the vehicle seat 122. Changes in movement would comprise specifying a change in physical features such as head movement. The cameras 150, hardware and/or camera logic can evaluate the image data and/or video data to determine the characteristics of the clothing worn by the driver 118).

Fung fails to explicitly teach select sensor or sensors for measuring a heart rate of the target person from the piezoelectric sensor or the capacitive sensor on the basis of the specified at least one of the clothes and the physical feature, and 
generate the information associated with the target person by generating 
information indicating the heart rate of the target person from outputs of the sensor or sensors selected from the piezoelectric sensor and the capacitive sensor.

However Fung does teaches determining which sensor assembly is likely to provide an optimum PPG signal (para. [0073], The position data can assist the PPG determinant module 112 in determining which sensor assembly 120 is likely to provide the optimum PPG waveform signal), wherein the PPG signal can include heart rate (para. [0031]), based on the position of a driver in an image (para. [0073]). Determining which sensor assembly implies that there are a plurality of sensor assemblies (such as in para. [0029]). The sensor assembly which provides the optimum PPG signal is interpreted to be selected. Also, The position of the driver is interpreted to include a physical feature of the driver, such as a head or neck, to differentiate the driver from other objects. Therefore it would be obvious for the physical features of the driver to be used to assist in the selection of the sensor assembly which can provide heart rate information to enhance the vehicle, driving and safety (para. [0022]). It is also noted that the claim does not recite that each sensor is capable of measuring a heart rate. Therefore one of ordinary skill in the art would find it obvious to select the appropriate sensor when heart rate measurements are desired.
Furthermore, Fung teaches that the data from each sensor is output to a computing device (para. [0030], and can output one or more data signals indicating one or more measurements of data to the computing device 104. The computing device 104 can convert the data signals into other data formats in order to generate other data metrics and parameters such as values and levels). The data which is output is interpreted to be generated by the selected sensor (para. [0073]), including the heart rate (para. [0031]).

Fung also fails to teach wherein the plurality of sensors include a millimeter wave sensor.
However Brankovic teaches plurality of sensors (10 in fig. 2, 718, 719 in fig. 7) include a millimeter wave sensor (abstract, para. [0036], mm-wave signals for seat occupation detection). 
Therefore taking the combined teachings of Fung and Brankovic as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Brankovic into the apparatus of Fung. The motivation to combine Fung and Brankovic would be to enable easy integration into a single compact low-cost module (para. [0039] of Brankovic) and increase the accuracy of seat occupation detection (para. [0045] of Brankovic).


Regarding claim 2, the modified invention of Fung teaches a sensing apparatus wherein the processor is configured to determine whether or not the sensor or sensors  selected from the piezoelectric sensor, the capacitive sensor, and the millimeter wave sensor are used to measure the heart rate of the target person on the basis of outputs of the sensor or sensors selected from the piezoelectric sensor, the capacitive sensor, and the millimeter wave sensor (para. [0030]-[0031], [0073] of Fung, the one or more sensor assembly sensors are operable to sense a measurement of data associated with the driver 118, the vehicle 102, the vehicle environment, one or more vehicle systems 124, and/or occupants of the vehicle 102, and can output one or more data signals indicating one or more measurements of data to the computing device 104; The position data can assist the PPG determinant module 112 in determining which sensor assembly 120 is likely to provide the optimum PPG waveform signal). It would be obvious for the computing device to determine which sensor data is received to enhance the vehicle, driving and safety (para. [0022] of Fung)

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663